DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner's statement of reasons for allowance: the prior art of record fails to show wherein the first trapezoid spacer and the second trapezoid spacer are provided at a folded portion of the light-emitting device, wherein a side surface of the first trapezoid spacer is in contact with a side surface of the second trapezoid spacer when the light-emitting device is folded in two parts, and wherein the folded portion has a curvature radius while having the characteristics as recited in claim 1. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAI V PHAM whose telephone number is (571)272-1715.  The examiner can normally be reached on M-F 8:30a.m-10:00p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HOAI V PHAM/
Primary Examiner, Art Unit 2892